DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 08/17/2022.
Claims 1 and 6-8 have been amended and new claims 11-12 have been added.  Claims 1-12 are pending and have been examined on the merits (claims 1 and 6 being independent).
The amendment filed 08/17/2022 to the claims has been entered.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities.  Claim 1, line 3, and claim 6, lines 4-5, recite “…receiving images to be identified obtained by scanning items…” (emphasis added).  This is not in proper grammatical form.  Examiner suggests amending these limitations to read as “…receiving images to be identified and obtained by scanning items…”     Appropriate correction is required.
35 USC § 112(f) Notification
Claim 6 recites limitations “a classified identification module”, “a text extraction module”, “an object searching module”, “a market data import module”, and “an object recommendation module” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term, “a classified identification module”, “a text extraction module”, “an object searching module”, “a market data import module”, and “an object recommendation module” respectively without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification appears to show no definitive structure for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: “a classified identification module”, “a text extraction module”, “an object searching module”, “a market data import module”, and “an object recommendation module”.  If applicant wishes to provide further explanation, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). (FP 7.34.21)
Response to Arguments
Applicant’s arguments and amendments filed 08/17/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered but are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: (Applicant’s remarks, pages 8-14)
(1) “In the present patent application, it is clear that the claimed stock recommendation method based on item attribute identification, and the associated system for performing the method, each integrate a set of steps into an overall claimed process, when viewed as a whole, with the clear practical application of providing a user with stock recommendations based on preferences in the form of actual "real world" objects being scanned by the user as input.”’ (see Applicant’s remarks, page 9)
(2) “Additionally, with regard to the inventive concept discussed above, it is respectfully noted that even if claims are determined to be drawn to, or include, an abstract idea, the claims must be further analyzed to determine whether they contain an "inventive concept"; i.e., "an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself."' See Alice Corp. v. CLS Bank International, 134 S. Ct. 2347 (2014). As discussed above, the presently claimed subject matter clearly includes such an inventive concept, at least based on the Examiner's statement on page 7 of the Office Action that the presently claimed subject matter is neither routine nor conventional based on a search and analysis of the prior art.”’ (see Applicant’s remarks, page 12)
(3) “The Examiner respectfully rescinds the 35 U.S.C. 103 rejection because the Examiner has not found the prior art based on the recited claims 1-10." It is respectfully noted that this is a first office action on the merits and there was no previous rejection under 35 U.S.C. § 103. However, regardless of the error in this statement, it is clear that the Examiner could not find the presently claimed features in any of the prior art cited in the "Notice of References Cited" attached to the present Office Action. As such, the Examiner's own search and analysis provides evidence that the presently claimed subject matter provides a technological improvement in the field of stock recommendation.” (see Applicant’s remarks, pages 9-10)
Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons as set forth in previous Office Action. Furthermore, Examiner provides the response in the Office Action as below.
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 6 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a visual scanning device, a search engine, a stock market data system, a market data import module, a distributed crawler, an ElasticSearch full-text search engine, image receiving module, a classified identification module, a text extraction module, an object searching module, an object recommendation module, an image classified identification system, pre-trained MobileNet classified identification model, Kubenetes platform by Kubeflow, an image OCR text extraction system, an LSTM neural network, Hadoop big data platform, Mahout collaborative filtering recommendation algorithm or a DeepFM algorithm, database, a camera, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, Applicant asserts that ‘“the claimed stock recommendation method based on item attribute identification, and the associated system for performing the method, each integrate a set of steps into an overall claimed process, when viewed as a whole, with the clear practical application of providing a user with stock recommendations based on preferences in the form of actual "real world" objects being scanned by the user as input.”’, however, Examiner respectfully disagrees because the claimed invention is directed to a process to organizing human activity including mitigating risk, and further the claimed invention use additional/steps to improve the abstract ideas such as linking the use of the judicial exception to a particular technological environment or field of use, or implement the abstract idea on a computer or merely uses a computer as a tool to perform the abstract ideas (e.g., generally linking the use of the judicial exception to the associated system for performing the method steps).
(3) Step 2B Consideration: The limitations recited by claims 1 and 6 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)).  The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… images… by scanning items…, conducting… text extraction on the images…, outputting… classified identification information and text extraction information…, screening… stock object information…, and  transmitting… screened-out stock information to a user are well-known environments by use of conventional or generic technology to carry out the abstract idea of providing a stock recommendation to a user.  These steps are akin to the recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. (see MPEP 2106.05(a))
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0058] and [0065], software and/or hardware installed or arranged in equipment, a typical computer or mobile terminal, an application program, Tensorflow, a symbolic mathematics system, servers, PC terminals, MobileNet, a convolutional neural network, Kubeflow, a machine learning toolkit, and the Kubernetes platform.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “visual scanning device” and “search engine”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a stock recommendation to a user, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).  There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-12 under 35 U.S.C. 101 is maintained by the Examiner.
(4) The Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract idea provided by the Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of processing the transfer of funds at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for providing a stock recommendation to a user which contains the steps of receiving, conducting, searching, outputting, screening, and recommending.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process and claim 6 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a stock recommendation to a user is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… images… by scanning items, conducting… classified identification and text extraction on the images…, searching… the classified identification information and text extraction information…, screening… stock object information matched…, recommending… the screened-out stock information to a user, inputting… the images…, conducting… distributed training…, outputting… stock object information…, outputting… classified identification information and text extraction information…, crawling… stock information…, collecting… user behavior log…, analyzing and training… the user behavior…, matching… stock object information, importing… unstructured data…, and importing… the user behavior log…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… images… by scanning items, outputting… stock object information…, outputting… classified identification information and text extraction information…, searching… the classified identification information and text extraction information…, crawling… stock information…, collecting… user behavior log…, analyzing and training… the user behavior…, matching… stock object information…, importing… unstructured data…, and importing… the user behavior log… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (e.g., a visual scanning device, a search engine, a stock market data system, a market data import module, a distributed crawler, an ElasticSearch full-text search engine, image receiving module, a classified identification module, a text extraction module, an object searching module, an object recommendation module, an image classified identification system, pre-trained MobileNet classified identification model, Kubenetes platform by Kubeflow, an image OCR text extraction system, an LSTM neural network, Hadoop big data platform, Mahout collaborative filtering recommendation algorithm or a DeepFM algorithm, database, a camera, etc.) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use generic computing technology (Specification [0058] and [0065], software and/or hardware installed or arranged in equipment, a typical computer or mobile terminal, an application program, Tensorflow, a symbolic mathematics system, servers, PC terminals, MobileNet, a convolutional neural network, Kubeflow, a machine learning toolkit, and the Kubernetes platform) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a visual scanning device, a search engine, a stock market data system, a market data import module, a distributed crawler, an ElasticSearch full-text search engine, image receiving module, a classified identification module, a text extraction module, an object searching module, an object recommendation module, an image classified identification system, pre-trained MobileNet classified identification model, Kubenetes platform by Kubeflow, an image OCR text extraction system, an LSTM neural network, Hadoop big data platform, Mahout collaborative filtering recommendation algorithm or a DeepFM algorithm, database, a camera, etc.) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-5 and 7-12 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 7, the step of “…. 20Zhilin Ref: POH1201094BUSinputting the images to be identified into an image classified identification system for identification and outputting the classified identification information,….” (i.e. inputting… images), in claims 3 and 8, the step of “…searching … by using the classified identification information and the text extraction information as search conditions respectively and outputting corresponding stock object information;…” (i.e. importing… unstructured data), in claims 4 and 9, the step of “… collecting a user behavior log and importing the user behavior log into a Hadoop big data platform; and analyzing and training the user behavior log by using…” (i.e. collecting… a user behavior log), and in claims 5 and 10, the step of “… matching the stock object information with the training results in the database to screen out stock object information matched with the user preferences, and recommending the screened-out stock object information to a user.” (i.e. matching… and recommending… ) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Collecting stock market data and the user behavior log and analyzing and training the user behavior log using a tool in order to provide a stock recommendation to a user is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
Independent claims 2-5 and 7-12 are rejected under the same analysis and rationale as the independent claims 1 and 6 above.  Merely claiming the same process using the stock market data and the user behavior log to provide a stock recommendation to a user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-12 are rejected under the 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
October 18, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/24/2022